667 So. 2d 1023 (1996)
Derrick WORTHINGTON, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2110.
District Court of Appeal of Florida, Fifth District.
February 16, 1996.
Derrick Worthington, Raiford, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Barbara Arlene Fink, Assistant Attorney General, Daytona Beach, for Appellee.
W. SHARP, Judge.
Appellant seeks review of the summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion for jail time credit. The trial court failed to attach portions of the record to the appealed order demonstrating the defendant is entitled to no relief. Hall v. State. 659 So. 2d 491 (Fla. 5th DCA 1995). The state's attempt to provide such documentation to this court by supplemental record does not cure the defect. Smothers v. State, 555 So. 2d 452 (Fla. 5th DCA 1990); Saunders v. State, 661 So. 2d 134 (Fla. 4th DCA 1995); Foley v. State, 657 So. 2d 929 (Fla. 4th DCA 1995). We reverse and remand with instructions to the lower court either to attach copies of the pertinent record, or if necessary, to conduct a hearing.
REVERSED and REMANDED.
COBB and GOSHORN, JJ., concur.